department of the treasury internal_revenue_service commerce street mc 4920-dal te_ge - eo mandatory review dallas tx pon enemy and moo ernaient en de ues uevision release number release date uil code legend org organization name date date org address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court september 20xx certified mail - return receipt requested dear january 20xx this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code irc the internal revenue service’s irs recognition of your organization as an entity described in sec_501 is hereby revoked effective we have made this determination for the following reasons org has not demonstrated that you are operated exclusively for exempt purposes within the meaning of sec_501 you failed to comply with the conditions of your exemption in that you did not file all required forms or respond to repeated reasonable requests to allow the irs to examine your books records and activities you have provided no substantial charitable program as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that your were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter internal_revenue_code revenue code processing of income_tax eturns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations form 886-a rev date re name of taxpaver oo po org ne lecend sag previdenr-2 crganitatien name president issue -_ oo explanations of items nr or penny an a ‘ schedule number orexhibit _ tax identification_number - year persod ended a a 20xx12 20xxx 20xx12 a ax date xy emp-1 emp-2 - -__ ---_-___ state jst president employees pres gent whether org qualifies for exemption under sec_501 of the internal_revenue_code facts traditional org org was incorporated as a non-profit corporation under xyz law on july 19xx it is unclear from a review of the administrative file when org received its exempt status under sec_501 org operates a community-based halfway house for chemically dependent male and female adults providing programming which is culturally specific to ways there are three basic services provided a chemical dependency treatment program a cultural program and room and board services the chemical dependency services are based upon the alcoholics anonymous 12-step program and include individual counseling lectures group therapy family groups after-care group therapy and appropriate referrals and follow-up services the cultural program is based on the traditional custom the focus of the program is to provide support to ceremonies of 20xx12 totaled dollar_figure xx taxable years respectively org filed the form_990 return of organization exempt from income_tax for the 20xx and it reported total revenues in the amounts of dollar_figure and dollar_figure for 20xx and 20xx based upon org’s filing history there is a presumption that it would have been required to file forms for subsequent years org however did not file the form_990 for years subsequent to 20xx a review of org’s employment_tax filings indicate that the form_941 employer's quarterly federal tax_return for the four quarters tiled relating to tax_year review of form w-3 transmittal of wage and tax statements for the 20x12 and 20xx tax years totaled dollar_figure and dollar_figure respectively in addition form 1099misc miscellaneous income was filed for 20kx12 totaling dollar_figure in all three years the amounts paid in cermpensation exceeds dollar_figure and indicates a filing requirement for f990 due to the organization’s failure to respcnd to the compliance check that requested aling of tax returns for 20kx12 20kk12 an examination was opened for consideration ol the qualification for tax exempt status on may 26xx etter was sent the erganization long with invormation jocument reguest asking fora copy of the organizational documents receipts ledger showing sources of revenue received and a statement of the activitsies conducted during the examination years also attached was publication and a copy of the compliance check correspondence letter 887dated oct 20xx certified receipts signed by fh mip-1 dated dee 20xx and letter dated dec 20xx both compliance check page publish ac irs pov department cf te reasucy-internal revenue service mn 886-a -1c0g cataicg number zoglow ‘form 886-a rev date name of taxpayer org er a explanations of items oe schedule number or exhibit tax identification_number - year period ended 20xkx 20xx12 20xx12 se ee letters also included pub and eocu attachment both compliance check letters asked for filing of the delinquent_return for the 20xx year only the initial examination letter l4055 requested the records necessary to establish if the organization continued to qualify for tax exempt status for the years ee eee te --_ 20xx and 20xx receptionist who stated she woul have president call the tax examiner back additional calls were placed on april 20xx april 20xx and april 20kx on april 20xx the tax examiner secured president’s cel phone number called him and was successful in contacting him president explained that he had just received the information from the accountant and that he would mail the documents to the tax examiner that day the requested documents were never received the case was then transferred to a revenue_agent to open an examination to continue to request retums along with books_and_records the revenue_agent then called the organization and talked to emp-2 who was a counselor with no poa or ability to bind the organization emp-2 took the revenue agent’s name badge number and contact information and said he would have president cal back the next day the revenue_agent also called the cel phone for president but only received voice messaging she left her name badge number and contact information for president to call her back no response was ever received summary of exhibit a contact type ' correspondence sent ae tintia ' compliance check letter letter compliance sie recuigt etter check follew up cetifed maz teceipt or -omp nance check fo ow up __ setter _ date sent xx _ certified mail yn n 097kx-- saf ees xx ef oo y i receipt signed y n -_ - eo advised returns would be filed in a - yy ens un --s - - fern maipp number w page pubush no irs f0v department of the treasury-interna revenue service form 886-a rev january org se a explanations of items 20xx12 20x12 20xx12 org failed to respond to the internal_revenue_service correspondence or file the forms for the tax period ending december 20xx therefore the subsequent un-filed tax years of 20xx12 and 20xx12 were included in the examination law ss cient to matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross render under vath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its xempt status and to administer the provisions of subchapter_f sec_50 and the following chapter of the code and rc sec_6033 revrul_59_95 1959_1_cb_627 oncerns an exempt_organization that was requested to produce a fnancial statement and statement of its operations for certain year however its records were so incomplete that the organization was unable to furnish such statements the service heid that che fatlure or inability to fle the required information retum or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held xempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status rum br6-a i904 catalog number 10w publish no ors kov department of the treasury-internal revenue service page form 886-a rev date name of taxpayer org explanations of items - schedule number or exhibit t tax identification_number year period ended 20xx12 20xx12 20xx12 --_-____ a in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as xempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its lability for any unrelated_business_income_tax organization’s position due to the lack of response the organization’s position is unknown conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xxx form s u s_corporation income_tax return should be filed for the tax periods on or after january 20xx form dollar_figure-a - cara op number 20810w page publish no urs gov department of the treasury-internai revenue service tax_exempt_and_government_entities_division lecine sro crgunisation neme org address department of the treasury internal_revenue_service mail stop po box ogden ut xx date agaress dddrass date of this notice contact person id contact telephone numbers toll free long distance employer_identification_number tax period s form s failure_to_file a timely return can result in the assessment of a penalty imposed by sec_6652 that penalty results in the imposition of a dollar_figure per day penalty dollar_figure per day for necessary an exempt organization’s failure_to_file required information returns or comply with the internal revenue cade code and applicable regulations is grounds for termination of the organization's ax exempt status we have enclosed a copy of our report of examination explaining why we believe revocation of vour exempt status under sec_501 of the internal_revenue_code is ‘f you accept our findings please sign and return the enclosed form consent to proposed adverse action we wil then send vou a final letter revoking your exempt status if we do net hear from you within days from the date of this letter we wil process your case based on the recommendations shown in the report of examination and this letter wili become final event vou will he required to sle federal_income_tax cturns form s for the tax period s shown above file these returms with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that if you do not agree with our proposed revocation you must submit to us a wmitten request for appeals_office consideration within days of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position taxpayer and the irs collection process if you request a conference we will forward your wnitten statement of protest to the appeals_office and they will contact you if you have any questions please call the contact person at the telephone number shown in the ading of this letter if you write please provide a telephone number and the most convenient he time to call if we need to contact you hank you for your cooperation sincerely revenue_agent exempt organizat ons cemplance area enclosures publication publication form report of exam aation fr86-a
